DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities:
At ¶[001], Applicants should update a status of U.S. Patent Application No. 16/230,777 as “now U.S. Patent No. 10,878,829 issued on 29 December 2020”.    
Appropriate correction is required.

Claim Objections
Claims 1 to 17 are objected to because of the following informalities:  
Independent claims 1, 10, and 17 set forth a limitation of “dividing the set of frequency bands in to a first a first subset of frequency bands”, which should be “dividing the set of frequency bands into a first subset of frequency bands”.
Independent claims 1, 10, and 17 set forth a limitation of “dividing the set of frequency bands in to the first a first subset of frequency bands and the second subset of frequency bands comprises:”, which should be “dividing the set of frequency bands into the first subset of frequency bands and the second subset of frequency bands comprises:”.
Independent claims 1, 10, and 17 include a limitation of “if there are no quantized coefficients in band B(N), then i)”.  Here, there is a “i)”, but not a “ii)”.  Applicants should either delete the “i)” or include a “ii)” in the limitation so that it makes proper sense.
Claim 13 sets forth “chose a transition frequency”, which should be “choose a transition frequency”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5 to 8, and 11 to 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claims 2 and 11 set forth a limitation of filling holes in a second subset of frequency bands using the second algorithm comprises “spectral folding”, where a limitation of “spectral folding” is new matter because it is not supported by the originally-filed Specification.  Similarly, claim 13 sets forth a limitation of “perform a spectral folding based on the transition frequency”.  Generally, a text search of the Specification does not discover any occurrences of the terms ‘folding’, ‘fold’, ‘folded’, or ‘folds’.  There is, then, no support for the limitation of “spectral folding”, which is new matter under 35 U.S.C. §112, 1st ¶.  
Claims 5 and 12 set forth limitations of “the quantized coefficients represent only the first frame of the audio signal”, which is new matter because it is not described in the originally-filed Specification.  Generally, Applicants’ Specification, ¶[0026], states that there are frames of audio signals x[n], and ¶[0029] describes how a transition frequency is adapted to a spectral content of a present frame, but the transition frequency may depend upon previous frames or future frames.  Then, Applicants’ Specification, ¶[0056], states that a transition frequency does not vary too much between frames, so that it is prohibited to vary more than a predetermined absolute or relative amount between two consecutive frames.  However, this is the totality of description directed towards frames in the originally-filed Specification.  The Specification does not describe that if there are two frames of an audio signal, “the quantized coefficients represent only the first frame of the audio signal”, i.e., there are quantized coefficients in the first frame but not in the second frame.  The limitation of the quantized coefficients represent only the first frame of the audio signal, then, is new matter under 35 U.S.C. §112, 1st ¶.
Claims 6 and 13 set forth limitations of “obtaining further quantized coefficients representing only the second frame of the audio signal”, which is new matter because it is not described in the originally-filed Specification.  Generally, Applicants’ Specification, ¶[0026], states that there are frames of audio signals x[n], and ¶[0029] describes how a transition frequency is adapted to a spectral content of a present frame, but the transition frequency may depend upon previous frames or future frames.  Then, Applicants’ Specification, ¶[0056], states that a transition frequency does not vary too much between frames, so that it is prohibited to vary more than a predetermined absolute or relative amount between two consecutive frames.  However, this is the totality of description directed towards frames in the originally-filed Specification.  The Specification does not describe “obtaining quantized coefficients representing only the second frame of the audio signal”.  The limitation of obtaining quantized coefficients representing only the second frame of the audio signal, then, is new matter under 35 U.S.C. §112, 1st ¶.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 to 2, 10 to 11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truman et al. (U.S. Patent Publication 2003/0233234) in view of Truman et al. (U.S. Patent Publication 2003/0187663).
Concerning independent claims 1, 10, and 17, Truman et al. (‘234) discloses a method, apparatus, and computer program product for audio coding with spectral hole filling, comprising:
“obtaining quantized coefficients representing at least a portion of the audio signal, wherein each one of the obtained quantized coefficients belongs to a frequency band included in an ordered set of frequency bands [B(1), . . . , B(N)], wherein N > 1, each of the frequency bands B(1) to B(N) comprises a plurality of frequencies between an upper frequency of the frequency band and a lower frequency of the frequency band” – an audio encoder includes an analysis filterbank 12 that receives from path 11 audio information representing an audio signal, and provides digital information that represents frequency subbands of the audio signal; each of the frequency subbands is quantized by a respective quantizer 14, 15, 16, and passed to encoder 17; encoder 17 generates an encoded representation of the quantized information, which is passed to formatter 18 (¶[0034] - ¶[0035]: Figure 1a); an audio decoder receives at deformatter 22 from path 21 an input signal conveying an encoded representation of quantized digital information representing frequency subbands of an audio signal (¶[0039] - ¶[0040]: Figure 1b); here, a plurality of frequency subbands is “an ordered set of frequency bands [B(1), . . . , B(N)], wherein N > 1”; implicitly, a frequency subband comprises a range of frequencies between a lowest frequency in a subband and a highest frequency in a subband (“each of the frequency bands B(1) to B(N) comprises a plurality of frequencies between an upper frequency of the frequency band and a lower frequency of the frequency band”);
“filling holes in the [first subset of] frequency bands using a first algorithm” – audio coding processes of quantization can cause spectral components of an audio signal to be set to zero creating spectral holes in the signal; an improved decoder avoids or reduces the degradation of the quality of the audio signals by filling the spectral holes with synthesized spectral components (Abstract); all spectral components having a magnitude less than threshold 40 are quantized to zero; threshold 40 corresponds to minimum quantization levels 30, 31; threshold 40 is uniform within each frequency subband, but varies from subband to subband; hatched areas represent ‘spectral holes’ in the quantized representation that are to be filled with synthesized spectral components; a decoder identifies those subband signals in which one or more spectral components have a zero value; the decoder generates synthesized spectral components that correspond to zero-valued spectral components; scaled synthesized spectral components are substituted for the zero-valued spectral components of the subband signal (¶[0056] - ¶[0059]: Figures 3 to 4); scaling envelope 52 can be used for filling spectral holes in signals or portions of signals that are deemed to be more tone like, and scaling envelope 53 can be used for filling spectral holes in signals or portions of signals that are deemed to be more noise like; alternatively, scaling envelope 52 can be used for filling spectral holes at lower frequencies where audio signals are often more tone like and scaling envelope 53 can be used for filling spectral holes at higher frequencies where audio signals are often more noise like (¶[0071]: Figure 8).
Concerning independent claims 1, 10, and 17, Truman et al. (‘234) clearly discloses dividing an audio signal into a plurality of frequency subbands that are quantized into quantized coefficients at an encoder, and filling spectral holes in subbands of the audio signal at a decoder “using a first algorithm”, where the first algorithm is generating synthesized spectral component with a scaling envelope.  Additionally, Truman et al. (‘234) could be construed as disclosing “dividing the set of frequency bands in to a first a first subset of frequency bands and a second subset of frequency bands”, “filling holes in the first subset of frequency bands using a first algorithm”, and “filling holes in the second subset of frequency bands using a second algorithm”.  Here, Truman et al. (‘234), ¶[0071]: Figure 8, discloses that scaling envelope 52 could be used for filling spectral holes at lower frequencies where audio signals are often more tone like and scaling envelope 53 could be used for filling spectral holes at higher frequencies where audio signals are often more noise like.  That is, Truman et al. (‘234) is dividing a quantized audio signal into lower frequency subbands and higher frequency subbands, and then applying a scaling envelope 52 for filling spectral holes in the lower frequency subbands as “a first algorithm” and applying a scaling envelope 53 in the higher frequency subbands as “a second algorithm”.  However, Truman et al. (‘234) at least does not disclose the limitation of “dividing the set of frequency bands in to the first a first subset of frequency bands and the second subset of frequency bands comprises: determining whether there are no quantized coefficients in band B(N)” and “if there are no quantized coefficients in band B(n), then i) including band B(N) in the second subset of frequency bands and determining whether there are no quantized coefficients in band B(N-1), otherwise including bands B(1) to B(N) in the first subset of frequency bands.”  Specifically, Truman et al. (‘234) does not provide a procedure to determine whether to include a band in a first subset of frequency bands or a second subset of frequency bands based on whether there are quantized coefficients in that band.  The Specification, ¶[0046], explains this as a consequence of bandwidth extension leaving a large part of a signal at high frequencies unquantized.  
Concerning independent claims 1, 10, and 17, Truman et al. (‘663) provides a general idea of high-frequency regeneration (‘HFR’), where only a baseband signal containing low-frequency components of a speech signal are transmitted, and a receiver regenerates the omitted high-frequency components based on the contents of the received baseband signal.  (¶[0006] and ¶[0033]: Figure 1)  Specifically, Truman et al. (‘663) teaches:
“dividing the set of frequency bands in to a first a first subset of frequency bands and a second subset of frequency bands” – analysis filterbank 705 receives a frequency-domain representation of the input signal, and baseband signal analyzer 710 determines which spectral components of the input signal are to be discarded; a filter 715 removes the spectral components to be discarded to produce a baseband signal consisting of the remaining spectral components (¶[0035]: Figure 2); an audio signal is sampled, quantized, and grouped into sample blocks to produce sets of transform coefficients (¶[0038]: Figure 2); spectral components obtained from analysis filterbank 705 are divided into four subbands, and baseband signal analyzer 710 selects which spectral components to discard and which spectral components to retain for the baseband signal; a fixed cutoff frequency can be used at or around 5 kHz, and all spectral component above that frequency can be discarded (¶[0040] - ¶[0042]: Figure 2: Table 1); the baseband signal representation is a set of frequency-domain transform coefficients; the bandwidth of the baseband signal is controlled by the number of transform coefficients in the representation (¶[0044] - ¶[0045]); here, “a first subset of frequency bands” is the quantized baseband low frequency components and “a second subset of frequency bands” is the high-frequency bandwidth extension components;
“filling holes in the second subset of frequency bands using a second algorithm” – spectral component regenerator 810 determines which spectral components are missing from the baseband signal and regenerates them by translating all or at least some spectral components in the baseband signal to the locations of the missing spectral components (¶[0059]: Figure 4); spectral component regenerator 810 regenerates missing spectral components by copying or translating all or at least some of the spectral components of the baseband signal to the locations of the missing components of the signal; the baseband signal contains no spectral components above a cutoff frequency at or about 5.5 kHz; spectral components of the baseband signal are copied or translated to a range of frequencies from about 5.5 kHz to about 11.0 kHz.  (¶[0062] - ¶[0064] and ¶[0066]: Figure 4); “a second algorithm” for filling holes is spectral regeneration by copying or translating spectral components of the baseband signal to locations of the high-frequency extension components; these high-frequency extension components are ‘holes’ because all the spectral components above a cutoff frequency are discarded; Compare Specification, ¶[0046], which describes bandwidth extension as leaving a large part of the high frequencies unquantized.  
Concerning independent claims 1, 10, and 17, Truman et al. (‘663) teaches “dividing the set of frequency bands in to the first a first subset of frequency bands and the second subset of frequency bands comprises: determining whether there are no quantized coefficients in band B(N)” and “if there are no quantized coefficients in band B(n), then i) including band B(N) in the second subset of frequency bands and determining whether there are not quantized coefficients in band B(N-1), otherwise including bands B(1) to B(N) in the first subset of frequency bands.”  Here, Truman et al. (‘663)  teaches that only a baseband component has quantized coefficients, and higher frequency components of a bandwidth extension component are completely discarded during transmission.  The baseband signal contains no spectral components above a cutoff frequency at or about 5.5 kHz.  Truman et al. (‘663), then, determines at a decoder of Figure 4 that there are no quantized coefficients received for an extension band because these coefficients were discarded at an encoder, so that spectral regeneration must be performed as ‘filling holes’ in the entire extension band that is “the second subset of frequency bands”.  However, if there are quantized coefficients received for a baseband, then this corresponds to the “the first set of frequency bands” of the baseband.  An objective is to perform high frequency regeneration of audio signals to reduce the quantity of information required to represent a signal during transmission or storage while maintaining the perceived quality of the signal.  (¶[0010])  It would have been obvious to one having ordinary skill in the art to include filling holes in a second subset of frequency bands using a second algorithm as taught by Truman et al. (‘663) and to include filling holes in a baseband signal using a first algorithm of Truman et al. (‘234) for a purpose of reducing a quantity of information required to represent a signal during transmission or storage while maintaining the perceived quality of the signal.  

Concerning claims 2 and 11, Truman et al. (‘234) discloses filling spectral holes in a baseband signal comprising:
“filling holes in the first subset of frequency bands using the first algorithm comprises noise filling the holes” – audio coding uses spectral hole filling that provides substituting noise for certain quantized to zero (QTZ) components in a decoder; a decoder uses an indication of power for a frequency band to substitute an appropriate level of noise for a QTZ component; when all spectral components in a band are set to zero, a decoder fills the band with noise having approximately the same power as that indicated in the coarse estimate of the short-term power spectrum (¶[0007]).  
Moreover, Truman et al. (‘663) teaches filling holes for a bandwidth extension signal comprising: 
“filling holes in the second subset of frequency bands using the second algorithm comprises a spectral folding” – a three most common methods of high frequency regeneration are spectral folding, spectral translation, and rectification.  (¶[0006])  

Claims 3 to 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truman et al. (U.S. Patent Publication 2003/0233234) in view of Truman et al. (U.S. Patent Publication 2003/0187663) as applied to claim 1 above, and further in view of Brandman (U.S. Patent No. 7,013,274).
Truman et al. (‘234) teaches analysis filterbank 12 divides an audio signal into frequency subbands. (¶[0034] - ¶[0035]: Figure 1a)  However, Truman et al. (‘234) does not expressly say that frequency bands have a constant frequency width or different frequency widths.  Still, it is well known to provide an analysis of frequency bands of either constant or variable width, insofar as variable width (e.g., logarithmic width) frequency bands account for perceptual considerations of human hearing. Specifically, Brandman teaches extraction of speech features, where band pass filters can be arranged according to linear, logarithmic, or mel-scales.  (Abstract; Column 2, Lines 6 to 32)  A spacing of band pass filters 301, 302, . . . , 30, according to a linear scale is shown in graph 72 of Figure 5.  (Column 4, Lines 40 to 44: Figure 5)  Figure 5, then, corresponds to “frequency bands have a constant frequency width.”  Figures 7 and 8 show mel frequency and logarithmic scales, where “at least two of said frequency bands have different frequency widths.”  An objective is to capture frequency modulation characteristics of input speech.  (Column 1, Lines 47 to 67)  It would have been obvious to one having ordinary skill in the art to provide an analysis of an audio signal by frequency bands that have constant or different frequency widths as taught by Brandman in an audio coding system using spectral hole filling of Truman et al. (‘234) for a purpose of capturing frequency modulation characteristics of input speech.    

Claims 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truman et al. (U.S. Patent Publication 2003/0233234) in view of Truman et al. (U.S. Patent Publication 2003/0187663) as applied to claims 1 and 10 above, and further in view of Philippe et al. (U.S. Patent Publication 2006/0265087).
Generally, Truman et al. (‘663) teaches a fixed cutoff frequency at or around 5 kHz that defines a division between frequencies of a baseband signal and frequencies of a bandwidth extension signal.  (¶[0042] - ¶[0043] and ¶[0064]: Table 1)  This cutoff frequency is equivalent to “a first transition frequency that divides the first subset of bands from the second subset of bands”.  However, Truman et al. (‘663) does not provide for “transmitting to a decoder information identifying a first transition frequency”.  Still, Philippe et al. teaches a similar method and device for spectral reconstruction of an audio signal, where information representing at least one cut-off frequency of a signal decoded by a core decoder is used to select from amongst data to be decoded with an extension decoder.  (Abstract)  Specifically, information representing at least one cut-off frequency of the signal decoded by the core decoder is obtained from information included in a data stream comprising the encoded digital signal.  (¶[0040])  The signal comprises information representing at least one cut-off frequency of the core encoder or of the extension encoder.  (¶[0045])  One variant of the invention comprises module 402 transferring to multiplexer 404 information representing the passband of the core encoder 401 or its cut-off frequencies, so that these are included in the transmitted data.  (¶[0107])  Philippe et al., then, teaches “transmitting to a decoder information identifying a first transition frequency that divides the first subset of bands from the second subset of bands.”  An objective is to encode and decode an audio signal using spectral reconstruction that performs an adaptation over time of a cut-off frequency between a low-frequency band encoded by a core encoder and a high-frequency band encoded by a high frequency reconstruction (HFR) system referred to as a band extension encoder.  (¶[0007])  It would have been obvious to one having ordinary skill in the art to transmit to a decoder information identifying a cut-off frequency as taught by Philippe et al. in  high frequency regeneration (HFR) of an audio signal with a cut-off frequency of Truman et al. (‘663) for a purpose of performing adaptation over time of a cut-off frequency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Ullberg et al. (U.S. Patent Publication 10,878,829) is Applicants’ parent patent.
Crossman et al. and Rajendran et al. disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        October 25, 2022